Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-311
                         Lower Tribunal No. 15-10454
                            ________________


                           BCML Holding LLC,
                                    Appellant,

                                        vs.

             HSBC Bank USA, National Association, etc.,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

     Wesoloski Carlson, P.A., and Erik D. Wesoloski, for appellant.

      Bitman O’Brien & Morat PLLC, and Allison Morat (Lake Mary), for
appellee.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.